Citation Nr: 0012030	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  95-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.  

2.  Entitlement to service connection for a chronic 
respiratory disability to include bronchial asthma and 
bronchitis.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from October 1971 to 
October 1973 and additional duty with the Army 
Reserve/National Guard.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1994 rating 
decision of the San Juan, Puerto Rico, Regional Office (RO) 
which denied both service connection for a chronic back 
disability and a chronic respiratory disability to include 
bronchitis and bronchial asthma and a permanent and total 
disability rating for pension purposes.  In November 1998, 
the RO determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
a chronic back disability and a chronic respiratory 
disability.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

In his July 1999 Appellant's Brief, the national accredited 
representative asserts that the veteran's June 1994 notice of 
disagreement contains a request for a personal hearing; the 
requested hearing has not been conducted; and the veteran's 
claims should be remanded to the RO in order to schedule the 
veteran for a personal hearing.  In reviewing the claims 
file, the Board observes that the RO scheduled the veteran 
for an April 1995 personal hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In an April 1995 
written statement, the veteran requested that the scheduled 
hearing be canceled and his appeal be forwarded to the Board 
for review.  Therefore, the Board finds that the veteran no 
longer desires a hearing and a remand is therefore not 
required.  

In July 1999, the national accredited representative 
submitted a claim of entitlement to service connection for 
pes planus.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Board 
Member cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The veteran was treated for a low back injury during 
active service which apparently resolved without chronic 
residuals.  

2.  A chronic back disability was not manifested during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veteran's post-service chronic low back disabilities to 
active service.  

3.  The veteran was treated for an upper respiratory 
infection during active service which apparently resolved 
without chronic residuals.  

4.  A chronic respiratory disability was not manifested 
during active service or for many years after service 
separation.  The record contains no competent evidence 
attributing the veteran's post-service chronic bronchial 
asthma to active service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic back 
disability.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic respiratory 
disability to include bronchitis and bronchial asthma.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
elaborated that a well-grounded claim for service connection 
generally requires medical evidence of a current disability; 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The veteran is seeking service connection for a chronic back 
disability and a chronic respiratory disability to include 
bronchitis and bronchial asthma.  Accordingly, the threshold 
question that must be resolved in this appeal is whether the 
veteran has submitted a well-grounded claim with respect to 
each of these issues.  

Service connection may be granted for disability arising from 
chronic disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Where a veteran served continuously for ninety days or more 
during a period of war and arthritis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  



I.  Chronic Back Disability

Army treatment entries dated in January 1972 note that the 
veteran complained of low back pain.  He reported that he had 
fallen from a pole and injured his back two days prior to the 
examination.  At his August 1973 physical examination for 
service separation, October 1973 Army Reserve/National Guard 
physical examination for enlistment, and January 1976 Army 
Reserve/National Guard physical examination for reenlistment, 
the veteran denied experiencing "frequent back pain."  On 
examination, the veteran exhibited no spinal or other 
musculoskeletal abnormalities.  

Clinical documentation from Hospital Nuestra Sra. Del Rosario 
dated in August 1982 indicates that the veteran complained of 
low back pain since the morning of the evaluation.  He 
presented a history of spasm.  An impression of dorsolumbar 
myositis was advanced.  Clinical documentation from Hospital 
Wilma N. Vazquez dated in March 1986 indicates that the 
veteran complained of low back pain.  

At a June 1992 VA examination for compensation purposes, the 
veteran complained of long-standing and progressive radiating 
low back pain.  He reported that his low back complaints had 
commenced immediately upon his discharge from active service.  
On examination, the veteran exhibited lumbar paravertebral 
muscle pain and spasm and several tender fibrotic nodules.  
Contemporaneous X-ray studies revealed findings consistent 
with mild L5 osteophytosis.  The veteran was diagnosed with 
lumbar paravertebral myositis.  

The veteran's service medical records establish that he was 
treated for low back trauma associated with a fall during 
active service.  The report of the veteran's August 1973 
physical examination for service separation, October 1973 
Army Reserve/National Guard physical examination for 
enlistment, and January 1976 Army Reserve/National Guard 
physical examination for reenlistment relate that no chronic 
low back abnormalities were identified.  Such findings tend 
to establish that the veteran's inservice low back injury 
resolved without chronic residuals.  

The veteran asserts that the onset of his chronic low back 
disabilities was precipitated by his January 1972 inservice 
low back injury.  The first objective evidence of the onset 
of a chronic back disability is dated in 1982, some eight 
years after the veteran's discharge from active service.  
While noting that he complained of "long-standing" low back 
pain, the veteran's physicians have not established an 
etiological relationship between the veteran's inservice low 
back injury and his current lumbar spine disabilities.  
Indeed, the veteran's claim is supported solely by his 
accredited representative's and his own statements on appeal.  

The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  

As the record contains no competent evidence establishing 
that a chronic back disability originated during active 
service or arthritis became manifest to a compensable degree 
within one year of service separation, the Board concludes 
that the veteran's claim for service connection is not 
well-grounded.  We also note that the veteran has not 
established continuity of symptomatology since service and no 
examiner has related the remote post service diagnosis to 
service.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The 
veteran is informed that if he is able to produce competent 
evidence attributing the onset or aggravation of the claimed 
disability to active service, he should petition to reopen 
his claim.  


II.  Chronic Respiratory Disability

A December 1972 Army treatment entry notes that the veteran 
was treated for an upper respiratory infection and returned 
to duty.  At his August 1973 physical examination for service 
separation, October 1973 Army Reserve/National Guard physical 
examination for enlistment, and January 1976 Army 
Reserve/National Guard physical examination for reenlistment, 
the veteran denied experiencing "chronic or frequent 
colds," "asthma," "shortness of breath," "pain or 
pressure in chest" or "chronic cough."  On examination, 
the veteran exhibited no lung or other respiratory 
abnormalities.  

Clinical documentation from Hospital Nuestra Sra. Del Rosario 
dated in December 1984 conveys that the veteran had a history 
of bronchial asthma.  Clinical documentation from Hospital 
Wilma N. Vazquez dated in March 1986 indicates that the 
veteran had a history of bronchial asthma.  A December 1989 
VA treatment record notes that the veteran had a history of 
bronchial asthma.  

At the June 1992 VA examination for compensation purposes, 
the veteran complained of chest tightness, wheezing, and 
dyspnea which usually occurred at night and was relieved by 
Marax, a vasoconstrictor and a bronchodilator.  He reported 
that he had initially experienced severe bronchitis in 1973 
while stationed in Germany.  The veteran was diagnosed with 
bronchial asthma.  

The veteran's service medical records establish that he was 
treated for an upper respiratory infection during active 
service.  The report of the veteran's August 1973 physical 
examination for service separation, October 1973 Army 
Reserve/National Guard physical examination for enlistment, 
and January 1976 Army Reserve/National Guard physical 
examination for reenlistment reflect that the veteran 
exhibited no lung or other respiratory abnormalities.  Such 
findings tend to establish that the veteran's inservice upper 
respiratory infection resolved without chronic residuals.  

The veteran asserts that his current chronic bronchial asthma 
was initially manifested during active service.  The first 
objective evidence of the onset of a chronic respiratory 
disability is dated in December 1984, some ten years after 
the veteran's discharge from active service.  The record 
contains no medical opinion linking his current bronchial 
asthma to active service.  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  

The report of the June 1992 VA examination for compensation 
purposes notes that the veteran first experienced severe 
bronchitis during active service.  The comment was apparently 
based solely upon the veteran's subjective history.  In 
reviewing a similar factual scenario, the Court has held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit requirement.  
Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (as to 
determination of whether evidence is 
"new and material" for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 
8 Vet. App 406, 409 (1995).  

The veteran has not established continuity of symptomatology 
since service, chronicity was not established during service 
and no examiner has related the remote post service diagnosis 
to service.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
As the record contains no competent evidence establishing 
that a chronic respiratory disability to include bronchitis 
and bronchial asthma originated during active service, the 
Board concludes that the veteran's claim for service 
connection is not well-grounded.  The veteran is informed 
that if he is able to produce competent evidence attributing 
the onset or aggravation of the claimed disability to active 
service, he should petition to reopen his claim.  

III.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


ORDER

Service connection for a chronic back disability is denied.  
Service connection for a chronic respiratory disability to 
include bronchitis and bronchial asthma is denied.  



REMAND

The veteran asserts that the record supports assignment of a 
permanent and total disability rating for pension purposes as 
his chronic disabilities have rendered him unemployable.  In 
Roberts v. Derwinski, 2 Vet. App. 387 (1992), the Court held 
that each disability in a pension case must be assigned a 
percentage rating and the RO should discuss the diagnostic 
codes which it utilized in reaching its decision.  

In reviewing the record, the Board observes that the veteran 
has been diagnosed with significant chronic right knee and 
left lower extremity disabilities and a hiatal hernia.  An 
August 1994 orthopedic evaluation from Felix S. Vilella Suau, 
M.D., conducted for the Social Security Administration 
conveys that the veteran was found to exhibit bilateral knee 
ligamental instability and arthroscopic scar residuals.  
Impressions of post-operative right knee injury residuals 
"with significant clinical sequela" and post-operative left 
thigh and left knee fracture residuals with open reduction, 
internal fixation of the thigh, and "significant clinical 
and radiological sequela" were advanced.  A March 1995 VA 
radiological study revealed a small sliding hiatal hernia.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination for pension purposes 
in order to determine the current nature 
and severity of all of his chronic 
disabilities including his post-operative 
right knee disability, post-operative 
left lower extremity disabilities, and 
hiatal hernia.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for a 
permanent and total disability rating for 
pension purposes will be denied.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO should 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
Remand serves as notice of the 
regulation.

3.  The RO should then review the claims 
file and prepare a rating action which 
lists all of the veteran's chronic 
disabilities, including his 
post-operative right knee disability, 
post-operative left lower extremity 
disabilities, and hiatal hernia, and the 
percentage ratings assigned to each 
disorder.  If the RO's decision remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case which includes the percentage 
rating for each diagnosed disability; the 
appropriate diagnostic code with a 
discussion of its applicability; and a 
discussion of both the "average person" 
standard delineated in 38 U.S.C.A. 
§ 1502(a) (West 1991); 38 C.F.R. § 4.15 
(1999) and the unemployability standards 
set forth in 38 C.F.R. §§ 3.321(b)(2), 
4.17 (1999) by which a permanent and 
total rating for pension purposes may be 
assigned.  

Thereafter, and upon compliance with the requisite appellate 
procedures, the instant claims should be returned to the 
Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

